Case 9:20-md-02924-RLR Document 650 Entered on FLSD Docket 04/27/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)
   PRODUCTS LIABILITY                           MDL No. 2924
   LITIGATION

                                                JUDGE ROBIN L. ROSENBERG
   THIS DOCUMENT RELATES TO:
                                                MAGISTRATE JUDGE BRUCE E. REINHART
   James Fritz and Sherrye Fritz v.
   Boehringer Ingelheim
   Pharmaceuticals, Inc. et al
   1:19-cv-24662

                   STIPULATION OF DISMISSAL WITHOUT PREJUDICE

          Pursuant to F.R.CP. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs

   JAMES FRITZ and SHERRYE FRITZ, by and through their undersigned counsel, hereby give

   notice that the above-captioned action is dismissed without prejudice.



   Dated: April 27, 2020                               Respectfully submitted,

                                                       /s/ James L. Ferraro, Jr.
                                                       James L. Ferraro, Jr.
                                                       Florida Bar No.: 107494
                                                       THE FERRARO LAW FIRM, P.A.
                                                       600 Brickell Avenue, Suite 3800
                                                       Miami, Florida 33131
                                                       Telephone: (305) 375-0111
                                                       Facsimile: (305) 379-6222
                                                       Email: JJR@ferrarolaw.com

                                                       Attorney for Plaintiffs




                                                   1
Case 9:20-md-02924-RLR Document 650 Entered on FLSD Docket 04/27/2020 Page 2 of 2




                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 27th day of April 2020, I electronically filed the

   foregoing with the Clerk of the Court using the CM/ECF system. I also certify that the foregoing

   document will be served on all counsel of record by transmission of Notice of Electronic Filing

   generated by CM/ECF.


                                                      /s/ James L. Ferraro, Jr.
                                                      James L. Ferraro, Jr.
                                                      Florida Bar No. 107494




                                                  2
